     Case 2:20-cv-00256-KJM-EFB Document 26 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEXTER LAWRENCE GRIFFIN,                         No. 2:20-cv-256-KJM-EFB P
12                       Petitioner,
13            v.                                       ORDER
14    BRANDON PRICE,
15                       Respondent.
16

17           Petitioner, proceeding pro se, seeks a writ of habeas corpus under 28 U.S.C. § 2254. The

18   matter was referred to a United States Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B)

19   and Local Rule 302.

20           On April 17, 2020, the magistrate judge filed findings and recommendations, which were

21   served on petitioner and which contained notice to petitioner that any objections to the findings

22   and recommendations were to be filed within fourteen days. Petitioner has filed objections to the

23   findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                       1
     Case 2:20-cv-00256-KJM-EFB Document 26 Filed 09/29/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed April 17, 2020, are adopted in full;
 3          2. The amended petition (ECF No. 22) is DISMISSED for failure to state a cognizable
 4   federal claim;
 5          3. The Clerk is directed to close the case; and
 6          4. The court declines to issue a certificate of appealability.
 7   DATED: September 28, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
